Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 4/5/2019.
2.	Claims 1-20 are pending in this application. Claims 1, 13 and 17 are independent claims. This action is made Non-Final.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 13, 14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amir et al (“Amir” US 2019/0089833).


a first device configured to execute a troubleshooting application to assist a first individual with troubleshooting or fixing a malfunctioning device (see fig 2 and paragraph [0069] “The support session 20 commences by the remote user initiating a telephone call to the technical support center (TSC) (S1), and verbally describing (S2) a problem encountered with respect to an item and/or service supported by the TSC”), wherein the first device comprises: 
a camera configured to capture an image or a video of the malfunctioning device (see paragraph [0058] “the supporter 36p instructs the user 33 to point the camera 31c toward the faulty item/equipment 33e”);
a first display located configured to display the image or the video (see paragraph [0058] “the supporter 36p instructs the user 33 to point the camera 31c toward the faulty item/equipment 33e”); and 
a first processing device coupled to the camera and the first display, the first processing device configured to send the image or the video of the malfunctioning device to a second device (see fig 1c where element 39 is shown on tech support 36p’s screen, 36d); and 
a second device configured to execute a support representative application to assist a second individual with assisting the first individual with troubleshooting or fixing the malfunctioning device, wherein the second device comprises: a second display; and a second processing device coupled to the second display, wherein the second processing device is configured to: receive the image or the video from the first device; display a graphical user interface (GUI) on the second display; receive troubleshooting 

Regarding claim 14, Amir discloses further comprising the malfunctioning device (see claim 13 above). 

Regarding claim 16, Amir discloses wherein: the troubleshooting information is overlaid onto the image or the video or integrated into the image or the video; and the troubleshooting information is a text object or a graphical object providing an instruction or aid for the first individual to fix or troubleshoot the first device (see paragraph [0062] “the TSC 36 provides the supporter 36p built-in capabilities configured for introducing 

Regarding claim 17, Amir discloses a method comprising: 
executing, by a first processing device, a troubleshooting application to assist a first individual with troubleshooting or fixing a malfunctioning device (see fig 2 and paragraph [0069] “The support session 20 commences by the remote user initiating a telephone call to the technical support center (TSC) (S1), and verbally describing (S2) a problem encountered with respect to an item and/or service supported by the TSC”); 
capturing, by a camera, an image or a video of the malfunctioning device (see paragraph [0058] “the supporter 36p instructs the user 33 to point the camera 31c toward the faulty item/equipment 33e”);
displaying, by a first display device, the image or the video (see fig 1c where element 39 is shown on user 33’s mobile phone, 31); 
sending, by the first processing device, the image or the video of the malfunctioning device to a second processing device (see fig 1c where element 39 is shown on tech support 36p’s screen, 36d); 
executing, by the second processing device, a support representative application to assist a second individual with assisting the first individual with troubleshooting or fixing the malfunctioning device (see fig 2, S7); 
receiving, by the second processing device, the image or the video from the first processing device (see fig 1c where element 39 is shown on tech support 36p’s screen, 36d); 

receiving, by the GUI, troubleshooting information (see fig 2, S2); 
sending, by the second processing device, the troubleshooting information to the first processing device (see fig 2, S9); 
receiving, by the first processing device, the troubleshooting information from the second processing device; and displaying, by the first display device, the troubleshooting information (see paragraph [0062] “the TSC 36 provides the supporter 36p built-in capabilities configured for introducing on-line in real-time the annotations 39 into one or more of the images/video frame acquired by the camera 31c of the user's device 31”). 

Regarding claim 18, Amir discloses further comprising: overlaying the troubleshooting information onto the image or the video; or integrating the troubleshooting information into the image or the video (see paragraph [0062] “the TSC 36 provides the supporter 36p built-in capabilities configured for introducing on-line in real-time the annotations 39 into one or more of the images/video frame acquired by the camera 31c of the user's device 31”). 

Regarding claim 19, Amir discloses wherein the troubleshooting information is a text object or a graphical object providing an instruction or aid for the first individual to fix or troubleshoot the first processing device (see paragraph [0062] “the TSC 36 provides the supporter 36p built-in capabilities configured for introducing on-line in real-. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Liu et al (“Liu” US 2014/0206101).

Regarding claim 1, Amir discloses a system, comprising: 
a first device, wherein the first device is a malfunctioning device; 
the second device configured to execute a troubleshooting application to assist a first individual with troubleshooting or fixing the first device, 
the first processing device configured to send the image or the video of the first device to a third device; and the third device configured to execute a support 

Amir does not expressly disclose a holder, comprising: a base that is a first planar structure, wherein the base comprises a top surface for the first device to be positioned on top of; an arm extending upward from the base, wherein the arm is 

However, Liu discloses a holder (see fig 25, 450), comprising: 
a base that is a first planar structure (see fig 25, 456), wherein the base comprises a top surface for the first device to be positioned on top of (see fig 25, 455); 
an arm extending upward from the base, wherein the arm is configured to support a platform (see fig 25, 451); and the platform that is a second planar structure (see fig 25, 455), wherein the platform comprises a top surface for a second device to be positioned on top of (see fig 25, 445); wherein the second device comprises: a camera located on a bottom surface of the second device, the camera being configured to capture an image or a video of the first device when the second device is located on the platform; a first display located on a top surface of the second device, the first display being configured to display the image or the video; and a first processing device coupled to the camera and the first display (see figs 25 and 26; also see paragraph [0083] “the second end 455 of the housing 450 may be configured to receive the computing device 445 and position the camera 446 in line with a top surface 102, 302 of 

Regarding claim 3, Liu discloses wherein: the base extends along a latitudinal axis; and the platform extends along a longitudinal axis such that the base is offset from the platform (see claim 1 above). 

Regarding claim 4, Liu discloses wherein the base is offset from the platform to position the camera over the first device to capture the image or the video (see claim 1 above). 

Regarding claim 5, Liu discloses wherein the first processing device is configured to: generate a profile for the first individual; initiate the troubleshooting application; execute an assistance instruction; initiate a connection between the second device and the third device; initiate the camera; and display the image or the video on the first display (see claim 1 above). 

Regarding claim 6, Amir does not expressly disclose wherein the first processing device is configured to receive rating information for the second individual. However, Official Notice is taken that rating systems for job performance is well-known in the art. It would have been obvious to an artisan before the effective filing date of the present 
	
Regarding claim 7, Amir discloses wherein the first processing device is configured to display support ticket information on the first display (see claim 1 above). 

Regarding claim 8, Amir discloses wherein the second processing device is configured to: generate a support representative account; initiate the support representative application; initiate a connection between the first device and the second device; and display the first device in the GUI (see paragraph [0075] “In the event that the remote user managed to resolve the problem based on the presented instructions, data of the support session 20 is recorded in a new database record at the TSC (S11). The new database record comprises data related to the resolved problem, and/or keywords used by the system to identify the failures/defects, and/or objects/elements in which the failures/defects were found, and/or text, auditory and/or imagery data conveyed to the remote user for resolving the problem”). 

Regarding claim 9, Amir discloses wherein the second processing device is configured to generate a support ticket associated with the second individual (see paragraph [0075] “In the event that the remote user managed to resolve the problem based on the presented instructions, data of the support session 20 is recorded in a new database record at the TSC (S11). The new database record comprises data related to the resolved problem, and/or keywords used by the system to identify the 

Regarding claim 10, Amir discloses wherein the troubleshooting information is overlaid onto the image or the video or integrated into the image or the video (see claim 1 above). 

Regarding claim 11, Amir discloses wherein the troubleshooting information is a text object providing an instruction or aid for the first individual to fix or troubleshoot the first device (see claim 1 above). 

Regarding claim 12, Amir discloses wherein the troubleshooting information is a graphical object providing an instruction or aid for the first individual to fix or troubleshoot the first device (see claim 1 above). 

Regarding claim 15, Liu discloses further comprising a holder, the holder comprising: a base that is a first planar structure, wherein the base comprises a top surface for the malfunctioning device to be positioned on top of; an arm extending upward from the base, wherein the arm is configured to support a platform; and the platform that is a second planar structure, wherein the platform comprises a top surface for the first device to be positioned on top of (see claim 1 above). 

7.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir and Liu in view of Tanner et al (“Tanner” US 9,237,465).

Regarding claim 2, Amir does not expressly disclose wherein the first device is a credit card processing device. However, Tanner discloses wherein the first device is a credit card processing device (see fig 3, 202 and fig 7). It would have been obvious to an artisan before the effective filing date of the present invention to include Tanner’s teachings in Amir’s user interface as a matter of design choice and implementation.

Claim 20 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174